Case: 5:20-cv-00158-REW-MAS Doc #: 39 Filed: 02/02/21 Page: 1 of 16 - Page ID#: 429




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF KENTUCKY
                                         CENTRAL DIVISION
                                            LEXINGTON

      CSAA GENERAL INSURANCE                           )
      COMPANY,                                         )
                                                       )        No. 5:20-CV-158-REW-MAS
                 Plaintiff,                            )
                                                       )
      v.                                               )
                                                       )            OPINION & ORDER
      TYLER BAILEY, et al.,                            )
                                                       )
                 Defendants.                           )

                                             *** *** *** ***

                Defendant Tyler Bailey (Bailey) moves to dismiss Plaintiff CSAA General Insurance

  Company’s (CSAA) Amended Complaint (Complaint), arguing that Plaintiff’s amendment to its

  original complaint was inappropriate, the Court lacks subject matter jurisdiction, the Complaint

  fails to state a claim on which relief can be granted, and the Court should decline to exercise

  jurisdiction over this declaratory judgment action under the Grand Trunk factors. DE 13. This

  matter is fully briefed. DE 22, 23, & 31-1. For the reasons discussed below, this case is properly

  in federal court, and the Court denies Bailey’s Motion to Dismiss.

           I.      Background1

                CSAA issued an occurrence-based homeowners insurance policy (Policy) to Tyler Bailey,

  insuring his residence at 129 W. Showalter Drive in Georgetown, Kentucky (Showalter

  Residence). DE 10 (Compl. ¶ 12); DE 10-1 (Policy). Bailey purchased the residence on May 30,

  2017, and the Policy became effective on June 5, 2017. Id. (Compl. ¶ 13). The relevant effective




  1
      The Court, as it must in the Rule 12 context, largely takes these allegations from the Complaint.
                                                      1
Case: 5:20-cv-00158-REW-MAS Doc #: 39 Filed: 02/02/21 Page: 2 of 16 - Page ID#: 430




  dates of the Policy in this action are June 5, 2018 to June 5, 2019. Id. (Compl. ¶ 13). Don Bailey,

  Tyler’s father, has lived with Tyler at the Showalter Residence since the Policy was issued. Id.

  (Compl. ¶ 14). Justin Bailey, Tyler’s brother, lived at the Showalter Residence from the date Tyler

  purchased the residence until sometime in 2018. Id. (Compl. ¶ 15). Tyler Bailey, Don Bailey, and

  Justin Bailey are each defined as an “insured” under the Policy. Id. (Compl. ¶¶ 12, 14, & 15). In

  2016, Justin Bailey obtained a dog named Roscoe, and veterinarian records list Roscoe’s breed as

  “Rottweiler.” Id. (Compl. ¶ 16). CSAA asserts that Roscoe has been (jointly) owned by Tyler

  Bailey since Justin moved into the Showalter Residence. Id. (Compl. ¶ 17–18).

         On February 10, 2020, Mark Woodland (Woodland) filed suit against Tyler Bailey and

  Don Bailey in Scott County Circuit Court. Id. (Compl. ¶ 29). Woodland alleges that on March 13,

  2019, he was walking his own dog. The Baileys’ dog (presumably Roscoe) attacked his dog and,

  when Woodland attempted to separate the dogs, the Baileys’ dog bit him. Id. (Compl. ¶ 30–34).

  Prior to filing the suit, Woodland and his attorneys sought reimbursement from CSAA under the

  Policy, relative to a dog (singular) owned by the Baileys. Id. (Compl. ¶ 31). Tyler Bailey and Don

  Bailey also submitted claims for coverage under the Policy in relation to Woodland’s claim; they

  phrased the coverage request as applicable to acts of their dog Roscoe. Id. (Compl. ¶ 32). CSAA

  is currently defending Tyler Bailey and Don Bailey in the Woodland lawsuit, though under a

  reservation of rights. Id. (Compl. ¶ 35). Confusingly, Woodland’s state complaint references an

  attack by multiple dogs.

         CSAA contends that there is no coverage for the Woodland lawsuit under the Policy (Count

  II) and that the entire Policy is void (Count I) due to Tyler Bailey’s “material misrepresentation,

  concealment, or false statement regarding Roscoe” in his Policy application materials. Id. (Compl.

  ¶ 35). Bailey’s application for the Policy contains a notice that certain dogs, defined as “vicious

                                                  2
Case: 5:20-cv-00158-REW-MAS Doc #: 39 Filed: 02/02/21 Page: 3 of 16 - Page ID#: 431




  dogs” under the Policy, are not eligible for insurance coverage and that the Policy will not cover

  any injury caused by such a dog. See id. (Compl. ¶¶ 19–21) (also referencing exclusion of “dogs

  with prior bite history”). The definition of “vicious dog” under the Policy includes any dog

  belonging to the “Rottweiler” breed which, according to CSAA, includes Roscoe. Id. (Compl. ¶

  21). The application for the Policy requires applicants to list all dogs that they own and the breed

  of said dogs. Id. (Compl. ¶ 27). The Policy also provides that the “entire policy is void if it was

  obtained by fraud or concealment of any material facts or circumstances.” Id. (Compl. ¶ 23).

         CSAA asserts that Tyler Bailey understood that he owned Roscoe under the terms of the

  Policy and that his failure to disclose his ownership of Roscoe and Roscoe’s presence at the

  Showalter Residence constituted “Concealment or Fraud” that voids the entire Policy. Id. (Compl.

  ¶¶ 26–27 & 44–45). Alternatively, CSAA argues that any claims arising from the dog bite allegedly

  suffered by Woodland on March 13, 2019 are not covered by the Policy. Id. (Compl. ¶ 47). CSAA

  brings the present action, seeking a declaratory judgment from the Court that the entire Policy is

  void, or alternatively, that the Policy provides no coverage for any claim involving Roscoe and

  pursued in Woodland’s lawsuit. Id. at 12.

         Tyler Bailey moves to dismiss CSAA’s Complaint on the following grounds: (1) that

  CSAA’s amendment to its original complaint was inappropriate, (2) that the Court lacks subject

  matter jurisdiction, (3) that the Complaint fails to state a claim on which relief can be granted, and

  (4) that the Court should, as a discretionary matter, decline to exercise jurisdiction over this

  declaratory judgment action under the Grand Trunk factors. The Court addresses each of these

  arguments in turn.




                                                    3
Case: 5:20-cv-00158-REW-MAS Doc #: 39 Filed: 02/02/21 Page: 4 of 16 - Page ID#: 432




      II.      Plaintiff Had the Right to Amend its Complaint

            A plaintiff has the right to amend an initial pleading following a Rule 12(b) motion to

  dismiss. See Fed. R. Civ. P. 15(a)(1) (“A party may amend its pleading once as a matter of course

  within . . . 21 days after service of a responsive pleading or 21 days after service of a motion under

  Rule 12(b), (e), or (f), whichever is earlier.”). Defendant Bailey filed a Motion to Dismiss

  Plaintiff’s original complaint on June 15, 2020. DE 9. Plaintiff filed an Amended Complaint 21

  days later, on July 6, 2020, in compliance with Rule 15(a)(1)(B). DE 10. The Court then recognized

  the Amended Complaint as the operative complaint in this matter. DE 19.

            Despite Defendants’ assertion that Plaintiff amended its Complaint in bad faith, the Court

  sees no evidence of “undue delay, bad faith or dilatory motive” on Plaintiff’s part, and thus,

  Plaintiff, even under the discretionary values of Rule 15, “should be afforded the opportunity to

  amend.” Sharp v. Oakwood United Hosps., 458 F. Supp. 2d 463, 468 (E.D. Mich. 2006) (citing

  Foman v. Davis, 83 S.Ct. 227, 230 (1962)). In the matter-of-course amendment context, which

  sometimes carries adjectives like “absolute” or “unequivocal” with respect to the right, 2 CSAA

  properly exercised its option to amend the Complaint, and the Court rejects Bailey’s argument that

  such amendment was inappropriate. The Rules expressly envision and allow an amendment that

  pivots or responds to arguments made in a Rule 12 motion. The matter-of-course process allows

  the pleader “to consider carefully and promptly the wisdom of amending to meet the arguments in

  the motion.” Fed. R. Civ. P. 15(a)(1) Advisory Committee Notes, 2009 Amendment; see id.




  2
   See Gaming Mktg. Sols., Inc. v. Cross, 528 F. Supp. 2d 403, 406 (S.D.N.Y. 2007). The Court
  does not engage the typical amendment calculus because the Rule gives Plaintiff the right to amend
  without the Court’s blessing.

                                                    4
Case: 5:20-cv-00158-REW-MAS Doc #: 39 Filed: 02/02/21 Page: 5 of 16 - Page ID#: 433




  (noting that Rule 15(a)(1) “permits one amendment as a matter of course in response to a

  responsive pleading” and discussing resulting salutary effects on efficiency, case progress, and

  advancement of proceedings).

     III.      Subject Matter Jurisdiction Exists

            Bailey also attacks CSAA’s Amended Complaint on the jurisdictional ground that CSAA

  does not meet the amount in controversy requirement. Here, Plaintiff elected the federal forum on

  the basis of diversity jurisdiction. Diversity jurisdiction exists “where the matter in controversy

  exceeds the sum or value of $75,000, exclusive of interest and costs, and is between . . . citizens

  of different States.” 28 U.S.C. § 1332(a)(1). When determining whether the amount in controversy

  threshold has been met, “the sum claimed by the plaintiff controls if the claim is apparently made

  in good faith.” St. Paul Mercury Indem. Co. v. Red Cab Co., 58 S. Ct. 586, 590 (1938). To find

  bad faith on Plaintiff’s behalf and dismiss the case on amount in controversy grounds, the Court

  would have to find “to a legal certainty that the claim is really for less than the jurisdictional

  amount[.]” Id; see also Kovacs v. Chesley, 406 F.3d 393, 396 (6th Cir. 2005) (“The test for whether

  the jurisdictional amount has been met considers whether the plaintiff can succeed on the merits

  in only a very superficial way. . . . In the amount in controversy context, ‘most courts have found

  a legal certainty that more than the jurisdictional amount could not be recovered only where the

  applicable state law barred the type of damages sought by the plaintiff.’”) (emphasis removed)

  (citation omitted); FirstEnergy Sols. Corp. v. Flerick, 521 F. App'x 521, 525 (6th Cir. 2013) (“A

  court must not dismiss an action for failure to meet the amount in controversy requirement unless

  it appears ‘to a legal certainty that the claim is really for less than the jurisdictional amount.’”)

  (quoting Basicomputer Corp. v. Scott, 973 F.2d 507, 510 (6th Cir.1992) (quoting St. Paul Mercury

  Indem. Co., 58 S. Ct. at 289)).

                                                    5
Case: 5:20-cv-00158-REW-MAS Doc #: 39 Filed: 02/02/21 Page: 6 of 16 - Page ID#: 434




         This standard is procedurally distinct from the preponderance standard that a defendant

  attempting to remove a case from state court on the basis of diversity jurisdiction must meet. See

  Northup Props., Inc. v. Chesapeake Appalachia, LLC, 567 F.3d 767, 769–70 (6th Cir. 2009) (“The

  burden is on [the removing party] to show by a preponderance of the evidence that the allegations

  in the complaint at the time of removal satisfy the amount in controversy requirement.”). Here,

  Plaintiff’s allegations, which the law does not foreclose, are ones made in good faith and

  substantiate the amount in controversy, in two ways.

         First, in Count I, Plaintiff argues that the policy itself is void because “Bailey’s

  misrepresentation, concealment, or false statement regarding Roscoe was material to the issuance

  of the Policy.” DE 10 at 10 (Compl. ¶ 44). This argument targets the entirety of the Policy. In

  declaratory judgment actions, “it is well established that the amount in controversy is measured by

  the value of the object of the litigation.” Hunt v. Washington State Apple Advert. Comm'n, 97 S.

  Ct. 2434, 2443 (1977) (citations omitted). Thus, “the amount in controversy is not necessarily the

  money judgment sought or recovered, but rather the value of the consequences which may result

  from the litigation.” Lodal, Inc. v. Home Ins. Co. of Illinois, 156 F.3d 1230 (6th Cir. 1998) (quoting

  Beacon Constr. Co. v. Matco Elec. Co., 521 F.2d 392, 399 (2d Cir.1975)). In Count I, the object

  in question is the policy itself. Regarding disability benefits, the 6th Circuit provides that, when

  the validity of an insurance policy is in question, the value of “future potential benefits may be

  considered in computing the requisite jurisdictional amount.” Massachusetts Cas. Ins. Co. v.

  Harmon, 88 F.3d 415, 416 (6th Cir. 1996) (quotation omitted). The logic underlying that rule is

  persuades in the context of homeowners insurance. Further, other circuits have held more generally

  that insurance policy limits determine the amount in controversy when the validity of the entire

  policy is in dispute. See Grange Mut. Cas. Co. v. Safeco Ins. Co. of Am., 565 F. Supp. 2d 779, 784

                                                    6
Case: 5:20-cv-00158-REW-MAS Doc #: 39 Filed: 02/02/21 Page: 7 of 16 - Page ID#: 435




  (E.D. Ky. 2008) (first citing Hartford Ins. Group v. Lou–Con, Inc., 293 F.3d 908, 911 (5th Cir.

  2002); then citing Budget Rent–A–Car, Inc. v. Higashiguchi, 109 F.3d 1471, 1473 (9th Cir. 1997);

  and then citing Home Ins. Co. of N.Y. v. Trotter, 130 F.2d 800, 803 (8th Cir. 1942)). Here, “[t]he

  limits of the Policy are $100,000 for each personal liability occurrence and $417,091 in total across

  all categories of coverage[.]” DE 10 at 3 (Compl. ¶ 7). Judgment in Plaintiff’s favor on Count I

  would void the entire policy and would have a monetary value far beyond the $75,000 amount in

  controversy threshold.3

         Second, in Count II, Plaintiff argues that the Policy does not cover Defendants’ claims

  relating to the incident allegedly injuring Mark Woodland on March 13, 2019. DE 10 at 11–12

  (Compl. ¶ 51). Thus, in Count II, the amount in controversy tracks the potential liability should

  the Court determine that the Woodland case falls within the Policy, as that liability, in part at least,

  constitutes the “consequences” of the litigation. Lodal, Inc., 156 F.3d at 1230. Bailey argues that

  this liability does not meet the jurisdictional threshold because, in the state court claim, “Woodland

  merely pled that he is seeking more than $5,000 to establish Circuit Court jurisdiction, but has

  alleged no more[,]” DE 13-1 at 9. Bailey also notes that the average cost-per-claim for dog-bite

  cases is significantly below $75,000. Id. at 7–8 (“[The Insurance Information Institute] puts the

  average cost per claim at $44,759.83.”). The mere fact that Woodland’s complaint does not state

  a specific amount of sought damages does not establish to a legal certainty that Plaintiff does not

  face potential liability of more than $75,000. The Court takes into account the type, nature, and




  3
   The per occurrence limit matters directly, but if CSAA voids the full policy, other benefits and
  coverages, including those with respect to unknown claims or issues arising during the policy
  period, would also evaporate. The full policy is not subject to the underlying claim in this case,
  but if the case voids the full policy, the Baileys will have lost more than just what is at stake in the
  Woodland matter.
                                                     7
Case: 5:20-cv-00158-REW-MAS Doc #: 39 Filed: 02/02/21 Page: 8 of 16 - Page ID#: 436




  severity of the claimed harms; Woodland includes allegations of personal physical injury and avers

  both past and future damages, including “increased risk of harm . . . decreased capacity to labor

  and earn wages in the future . . . [and] past and future pain and suffering/emotional distress.” DE

  9-2 ¶ 13. Woodland also seeks punitive damages.4

          Further, the amount in controversy extends beyond what Woodland may recover in his

  state court case. As Plaintiff states in its Complaint, Bailey’s Policy “requires CSAA to cover the

  cost of providing a legal defense to insured(s) on covered claims.” DE 10 at 3 (Compl. ¶ 8). If the

  Woodland defense is required by the Policy, Plaintiff would be liable for the costs associated with

  defending both Tyler and Don Bailey5 throughout the extensive state court litigation, including

  “discovery, motion practice, and trial.” Id. (Compl. ¶ 9); see Grange Mut. Cas. Co., 565 F. Supp.

  2d at 784 (“[Defense costs] are included in the amount in controversy (1) when provided by

  contract, (2) when provided by a statute that expressly mandates or allows the payment of such

  fees, and (3) when an insurance company will have to pay the underlying defense costs of the

  insured.”). Plaintiff asserts that the price tag of representation, exclusive of interests and costs, will

  exceed $75,000, independent of any settlement or verdict attributable to Woodland. Id. (Compl. ¶

  9). Plaintiff’s assertions about the cost of the defense are reasonable and made in good faith; they

  obviously do not fail to a legal certainty. The legal fees associated with litigation are, though

  indeterminate, undoubtedly significant, especially if the case continues to trial. Between legal fees

  and potential damages6 payable to Woodland, Plaintiff’s assertion that the amount in controversy




  4
    Though a likely exclusion. DE 10-1, at 67.
  5
    This does not double the exposure, perhaps, but the fact is that each additional party, even if
  aligned and co-represented, is something of a multiplier in terms of time, steps, and litigation
  processes. For instance, each Bailey had a separate answer in the state court case.
  6
    The Court notes that the Policy excludes any punitive damages from coverage. DE 10-1 at 67.
                                                  8
Case: 5:20-cv-00158-REW-MAS Doc #: 39 Filed: 02/02/21 Page: 9 of 16 - Page ID#: 437




  exceeds $75,000 is eminently defensible as a jurisdictional foundation. “It is a legal certainty that

  the plaintiff cannot recover the damages that he or she seeks when the applicable law limits or bars

  the damages.” Charvat v. NMP, LLC, 656 F.3d 440, 447 (6th Cir. 2011). Such is not the case here.

         Plaintiff further supports its calculations with a proposed Surreply. DE 31-1. In support of

  its motion for leave to file, Plaintiff asserts that it recently received discovery in the underlying

  state court case that supports its evaluation of the amount in controversy. DE 31 at 1–2. Plaintiff

  attaches Woodland’s responses to Bailey’s interrogatories, in which Woodland asserts that he is

  seeking $5,949.12 in past medical expenses, up to $200,000 in pain and suffering, and “future

  medical expenses,” “loss or impairment of future power to earn money,” and “property damages,”

  in unknown amounts, to potentially be supplemented at a later date. DE 31-2 at 4–5. In their

  Response, Defendants take superfluous swipes at Plaintiff’s Complaint and conclude that the

  proposed Surreply “adds nothing of consequence.” DE 36. The Court disagrees. The proposed

  Surreply directly addresses Defendants’ argument that the lack of a precise amount of sought

  damages in Woodland’s complaint precludes Plaintiff from establishing a sufficient amount in

  controversy for federal jurisdiction. The proposed Sureply, which surely depicts the potential

  scope of the state tort case in a way that bolsters jurisdiction, is well taken, and the Court accepts

  it into the record. Ultimately, the Court finds that Plaintiff’s jurisdictional averment is one made

  in good faith; it provides sufficient support for an amount in controversy in excess of $75,000.

  Under the applicable standards, the Court could not say, to a legal certainty, that the consequences

  of this action do not exceed the threshold, and thus, the Court eschews dismissal.




                                                    9
Case: 5:20-cv-00158-REW-MAS Doc #: 39 Filed: 02/02/21 Page: 10 of 16 - Page ID#: 438




        IV.      Plaintiff’s Amended Complaint Presents Facially Plausible Allegations

              Defendants also assert that Plaintiff’s Complaint fails to state a claim upon which relief

  can be granted, arguing that the facts alleged by Plaintiff do not present a basis for voiding the

  Policy under Count I. DE 13-1 at 10–12.

              A complaint must contain only “a short and plain statement of the claim showing that the

  pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In assessing a motion to dismiss for failure to

  state a claim under Rule 12(b)(6), the Court “must construe the complaint liberally in the plaintiff's

  favor and accept as true all factual allegations and permissible inferences therein.” Gazette v. City

  of Pontiac, 41 F.3d 1061, 1064 (6th Cir. 1994). A complaint, with all factual allegations taken as

  true, that presents “enough facts to state a claim to relief that is plausible on its face[,]” survives a

  motion to dismiss. Bell Atl. Corp. v. Twombly, 127 S. Ct. 1955, 1974 (2007). The theory here

  requires little lifting.

              In its Complaint, Plaintiff asserts that, at the time he submitted his application7 for the

  Policy, Tyler Bailey was an owner of a “vicious dog,” knew he was such an owner, and failed to

  disclose his ownership of the dog. CSAA claims the false statement or misrepresentation voids the

  Policy by its terms and under Kentucky law. DE 10 at 10–11 (Compl. ¶¶ 40–45). Plaintiff

  specifically alleges that the non- or false disclosure was material and that the company would not

  have issued the Policy, or would have handled it differently, on full disclosure. The signed

  application contains language arguably conveying just this idea. These allegations, though subject

  to proof and testing, are sufficient under Rule 12. The assertions are factual and support a plausible




  7
      To be clear, the signed application is in the record at DE 10-3.
                                                      10
Case: 5:20-cv-00158-REW-MAS Doc #: 39 Filed: 02/02/21 Page: 11 of 16 - Page ID#: 439




  theory for relief. Taking Plaintiff’s factual allegations as true, Bailey’s acts may invalidate the

  Policy. Plaintiff’s Complaint clears the Rule 12(b)(6) hurdle.

     V.       The Grand Trunk Factors Favor the Court’s Maintenance of this Action

          Finally, Defendants argue that the Court should decline to exercise jurisdiction over this

  declaratory judgment action, under the discretionary principles of the Declaratory Judgment Act,

  28 U.S.C. § 2201, considering the factors outlined in Grand Trunk W. R. Co. v. Consol. Rail Corp.,

  746 F.2d 323 (6th Cir. 1984).

          The Court quotes at length from Judge Stranch’s outline of the Grand Trunk analysis:

                  The factors, often called the Grand Trunk factors after the case that brought the list
          into being in this circuit, are:
                  (1) Whether the declaratory action would settle the controversy;
                  (2) whether the declaratory action would serve a useful purpose in clarifying the
          legal relations in issue;
                  (3) whether the declaratory remedy is being used merely for the purpose of
          “procedural fencing” or “to provide an arena for res judicata;”
                  (4) whether the use of a declaratory action would increase the friction between our
          federal and state courts and improperly encroach upon state jurisdiction; [which is
          determined by asking]
                  a. whether the underlying factual issues are important to an informed resolution of
          the case;
                  b. whether the state trial court is in a better position to evaluate those factual issues
          than is the federal court; and
                  c. whether there is a close nexus between underlying factual and legal issues and
          state law and/or public policy, or whether federal common or statutory law dictates a
          resolution of the declaratory judgment action; and
                  (5) whether there is an alternative remedy which is better or more effective.

  W. World Ins. Co. v. Hoey, 773 F.3d 755, 759 (6th Cir. 2014) (quoting Scottsdale Ins. Co. v.

  Flowers, 513 F.3d 546 at 554, 560 (quoting Grand Trunk W. R. Co. v. Consol. Rail Corp., 746

  F.2d 323, 326 (6th Cir. 1984)) as to primary factors and quoting Bituminous Cas. Corp. v. J & L

  Lumber Co., Inc., 373 F.3d 807, 814–15 (6th Cir.2004) as to subfactors).




                                                     11
Case: 5:20-cv-00158-REW-MAS Doc #: 39 Filed: 02/02/21 Page: 12 of 16 - Page ID#: 440




         The ultimate analysis focuses on the utility of the declaratory judgment remedy and the

  fitness of the case for federal resolution, matters “peculiarly within the[] grasp” of district courts.

  Wilton v. Seven Falls Co., 115 S. Ct. 2137, 2144 (1995). The Grand Trunk factors capture

  “underlying considerations of efficiency, fairness, and federalism” and the factorial grading and

  weighing “depend on the facts of the case.” Hoey, 773 F.3d at 759. The Court notes that, in

  diversity coverage cases where state law provides the decisional rule, state interests (forum law,

  insurance regulation, issue familiarity) will normally emerge for reckoning in at least part of the

  analysis. No difference here.

         Regarding Factor 1, Defendants argue that this declaratory action would not settle the

  controversy between the parties because it would not address non-party Woodland’s underlying

  claim. DE 13-1 at 14–15. However, the validity of Woodland’s claim for damages is not a factor

  in the settling of the Policy controversy, in essence a contract dispute, between Plaintiff and

  Defendants. The Court need not “inquire into matters being developed through state court

  discovery.” Scottsdale Ins. Co., 513 F.3d at 556. This declaratory action will settle the full

  controversy regarding the insurance coverage of the Baileys and Roscoe by answering two

  questions: (1) whether the Policy is void, and (2) whether CSAA must cover Woodland’s claim

  against the Baileys. This circumstance is comparable to that in Scottsdale Ins. Co., where the 6th

  Circuit determined that the district court’s declaratory judgment did settle the controversy between

  the parties where the issue addressed was the scope of an insurance policy and the insurance

  company was not a party to the underlying state court case. Id. Thus, Factor 1 weighs in favor of

  jurisdiction. See also United Specialty Ins. Co. v. Cole’s Place, Inc., 936 F.3d 386, 397 (6th Cir.

  2019) (“This court’s most recent decisions have held that district courts did not abuse their



                                                    12
Case: 5:20-cv-00158-REW-MAS Doc #: 39 Filed: 02/02/21 Page: 13 of 16 - Page ID#: 441




  discretion in concluding that a declaratory judgment would settle the controversy by resolving the

  issue of indemnity.”).

          As to Factor 2, Defendants argue that this action is of limited usefulness because Woodland

  is not a party to this action. DE 13-1 at 15–18. However, Woodland, with no extant claim against

  CSAA, is not a necessary party. Here, a declaratory judgment will be useful in that, irrespective of

  tort concepts, it will define and clarify the legal relationship between CSAA and the Baileys. See

  Scottsdale Ins. Co., 513 F.3d at 557 (“While the parties may have other tortious or contractual

  relationships to clarify in state court, our concern in considering the second Grand Trunk factor in

  such cases is with the ability of the federal declaratory judgment to resolve, once and finally, the

  question of the insurance indemnity obligation of the insurer.”). As stated in United Specialty Ins.,

  “the absence of a state-court party carries most weight when issues relevant to the coverage

  controversy are actually and concurrently being litigated in state court.” 936 F.3d at 398; id. (noting

  the adequacy of “the one live controversy over coverage [that] will be settled by a declaratory

  judgment”). That is just the situation here, where the state litigates the tort and the federal court

  confronts distinct insurance questions about coverage. Thus, Factor 2 also points toward federal

  jurisdiction.

          Defendants assert that Factor 3 weighs in favor of dismissal, creatively arguing that

  Plaintiff is manipulating the litigation process to gain an “advisory opinion” from the Court that

  Plaintiff can then use to pressure Woodland into settling his claim, rather than simply choosing its

  preferred forum to adjudicate the relationship between the parties. DE 13-1 at 18–19. This

  argument, doubtfully the Baileys’ to make, both lacks supporting evidence and misses the key goal

  of Factor 3. “The third factor is meant to preclude jurisdiction for declaratory plaintiffs who file

  their suits mere days or weeks before the coercive suits filed by a natural plaintiff and who seem

                                                    13
Case: 5:20-cv-00158-REW-MAS Doc #: 39 Filed: 02/02/21 Page: 14 of 16 - Page ID#: 442




  to have done so for the purpose of acquiring a favorable forum.” Scottsdale Ins. Co., 513 F.3d at

  558 (internal quotations omitted). Here, Plaintiff filed its original complaint on April 17, 2020,

  two months after Woodland filed suit in state court. DE 1. Thus, there is no concern about “a race

  for res judicata.” Id. Further, “when the plaintiff has filed his claim after the state court litigation

  has begun, we have generally given the plaintiff ‘the benefit of the doubt that no improper motive

  fueled the filing of [the] action.’” Id. (quoting Bituminous Cas. Corp., 373 F.3d at 814); United

  Specialty Ins., 936 F.3d at 399 (“[W]e generally do not make a finding of procedural fencing if the

  declaratory-judgment plaintiff filed after the commencement of litigation in state court.”). As there

  is no evidence of “procedural fencing” or improper motive in Plaintiff’s selection of forum, Factor

  3 supports federal jurisdiction.

         As to Factor 4 (with sub-factors gauging federal-state friction and encroachment), the Court

  sees little risk here. There are few, if any, factual issues developing in the Scott County Circuit

  Court that are important to informed resolution of the federal matter. The Woodland lawsuit will

  develop the facts relating to the incident on March 13, 2019, while this action will focus on the

  terms of the Policy, the relationship between the insurer and the insured, circumstances of Policy

  issuance, and the facts surrounding Roscoe’s ownership and lineage. The Court sees no real

  overlap here.8 Additionally, the coverage issues, once concrete, are likely legal, not factual.

  Scottsdale Ins., 513 F.3d at 560–61 (noting that insurance coverage questions are often answerable




  8
    Two matters bear mention: Woodland does allege that the involved dog has a relevant history.
  DE 9-2 ¶ 8. That could overlap partly with the federal case, given the subsidiary questions tied to
  Policy exclusions and issuance. Other than that, the ownership matter seems an unlikely field of
  debate, given the state court answers by the Baileys (conceding ownership) and the allegation, in
  the Complaint, that only one Bailey dog actually was involved. The lone (and second-tier) issue
  does not raise sufficient comity or conflict worries to discourage federal retention of the case.
                                                   14
Case: 5:20-cv-00158-REW-MAS Doc #: 39 Filed: 02/02/21 Page: 15 of 16 - Page ID#: 443




  “as a matter of law and do not require factual findings by a state court”). Of course, the state

  certainly has a primary interest and expertise in insurance and its regulation. See United Specialty

  Ins., 936 F.3d at 401. The Court acknowledges that this factor nearly always lands on the deferral

  side of the ledger. Here, however, the case involves policy construction under non-novel Kentucky

  evaluative principles. “Relevant Kentucky law is clear, and a federal court can confidently apply

  it without fear of creating conflicts with the Kentucky courts or intruding on their jurisdiction.” Id.

  at 400; see also Scottsdale Ins., 513 F.3d at 561 (“[N]ot all issues of insurance contract

  interpretation implicate such fundamental state policies that federal courts are unfit to consider

  them.”). The keys in the federal case are not the same, factually, as the matters to be tried in Scott

  County Circuit Court; notably, Kentucky law has a strict liability scheme for dog-related harms,

  KRS § 258.235(4), which will pare the state issues considerably.9 Most Factor 4 considerations

  counsel the Court to maintain the case.

          Finally, Factor 5 requires the Court to consider whether an alternative remedy would be

  better or more effective. Here, the alternative remedy would be for Plaintiff to seek a declaratory

  judgment in state court. Scottsdale Ins., 513 F.3d at 562. While Plaintiff could have brought this

  action in state court, “it cannot be said that the district court [i]s a clearly inferior forum to resolve

  the issue.” Id. Kentucky can always better apply its own law, but the contract, Policy, and statutory

  issues here are not ones peculiarly within the ken of the Commonwealth’s courts. Thus, Factor 5

  perhaps suggests but does not compel that the Court to dismiss case.




  9
    “Owner,” per the statute, has a particular meaning. KRS § 258.095(5). This leads the Court to
  reject the mootness argument Defendants link to a state finding of Justin as Roscoe’s “owner.”
                                                 15
Case: 5:20-cv-00158-REW-MAS Doc #: 39 Filed: 02/02/21 Page: 16 of 16 - Page ID#: 444




          The Court has carefully assessed the values of fairness, efficiency, and federalism. Plaintiff

  simply and properly elected to bring this action in a federal forum. On balance, the Grand Trunk

  factors point significantly toward federal retention of the case, which fairly resides on the federal

  docket. This Court can efficiently resolve the full coverage dispute while avoiding entanglement

  or conflict with the pending state proceeding, thus preserving undiluted respect for the state

  interests concerned.

          Accordingly, the Court ORDERS as follows:

       1. The Court GRANTS DE 31 and ACCEPTS Plaintiff’s Surreply as properly filed;

       2. The Court DENIES DE 13; and

       3. The Scheduling Order entered by Judge Stinnett (DE 21) remains in effect, as modified by

          the Order staying discovery as to Count I (DE 33).10

          This the 2nd day of February, 2021.




  10
   The Court accepts that the stay is in effect, although it has little appetite for piecemeal dispositive
  motions in a declaratory action.
                                                     16
